Title: John Callahan to Abigail Adams, 8 April 1788
From: Callahan, John
To: Adams, Abigail


        
          London April: 8th. 1788
          Madam—
        
        I had the Honor of Receiving a letter from you yesterday— we have had such—Boysterous weather Since your Departur from here that for 6 days. I had the Pilot on board, & he Would not ventur to moove the Ship: but She is Now in the Downes & will be at Portsmouth the first fair wind: I Shall proceed from here so as to get to Portsmouth before the Ship so that my Departure from here will in some Measure depend upon the winds— I will wate on Mr. Vassel this Evening with your Commands: Mrs. Callahan returns you her most respectfull thanks For your, kind attention, in remembering here— please To present our Respects to, his Excellency—& am very Respectfully— / Madam / your most humbl servt.
        John Callahan
        Mr. Ward Boylstons: with whom I had the honor dineing with today Desires his most Respectful Compliments to you & his Excellency
      